Citation Nr: 0315132	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) from 
October 1969 to April 1970 with periods of inactive duty 
training (IDT).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In March 2001, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
in January 1999 the appellant raised the claim of entitlement 
to service connection for post-traumatic stress disorder.  It 
does not appear that the RO has yet to adjudicate this claim.  
As the RO has not adjudicated this claim, the Board may not 
unilaterally take jurisdiction of this issue.  The RO should 
take appropriate action to adjudicate this claim.  

In February 2002, the RO did adjudicate the claim of 
entitlement to a nonservice connected pension.  A timely 
notice of disagreement to this decision was received in April 
2002.  A statement of the case regarding this claim was 
issued by the RO in August 2002.  The veteran has not filed a 
substantive appeal to this decision.  Consequently, this 
claim is not before the Board at this time. 


REMAND

In December 2000, the veteran failed to attend a travel board 
hearing.  In May 2001, the appellant's United States 
Congressman indicated that the appellant wanted his hearing 
rescheduled.  To avoid an additional remand of the case, the 
Board attempted to contact the veteran in March 2003 in order 
to confirm whether the veteran wished his hearing to be 
rescheduled.  At that time, the Board stated that if the 
veteran did not respond within 30 days from the date of this 
letter, we would assume that he still wanted a hearing before 
the Board at the RO.  This letter was subsequently remailed 
to the veteran's most recent address on May 29, 2003.  No 
response has been received from the veteran, and the Board 
must therefore assume that he still desires a Board hearing 
at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should schedule the veteran for a 
Board hearing at the RO in the order that 
this request was received relative to 
other cases on the docket for which 
hearings are scheduled to be held within 
this area.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




